DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Response to Amendment/Claim Status
Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18 and 20-23 are currently pending. Claims 1, 9 and 17 have been amended. No claims were added; claims 3, 8, 11, 16, 19 and 24 were previously canceled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of Hong et al (US 2005/0260773 A1, hereafter Hong) and DOYLE et al (US 2017/0092846 A1-prior art of record, hereafter Doyle).
Re claim 1, Zhang 353 discloses in FIG. 2K a magnetic tunnel junction (MTJ) device, comprising:
a metal line (Cu 204; ¶ [0048]) disposed in a dielectric layer (low-k film 202; ¶ [0048]), the metal line recessed (10-15 nm; ¶ [0048]) below an uppermost surface (207; ¶ [0048]) of the dielectric layer (202);
a conductive pedestal (bottom electrode 210; ¶ [0048]) disposed on the metal line (204) and laterally adjacent (next to) to the dielectric layer (sidewalls of 202);
a magnetic tunnel junction (MTJ) stack (212; ¶ [0049]) disposed on the conductive pedestal (210), wherein a portion (left and right ends) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack, the MTJ stack (212) having an upper electrode (214; ¶ [0049]) disposed thereon, the upper electrode (214) having a width (left-to-right extension) the same (co-planer left and right sidewalls) as a width (left-to-right extension) of the corresponding MTJ stack (2120; and
a second dielectric layer (laminate 220/228; ¶ [0050]-[0051]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (220/228) having a global planar uppermost surface (uppermost horizontal plane).

A.	Zhang 353 fails to disclose the dielectric layer disposed above a substrate; three or more magnetic tunnel junction (MTJ) stacks disposed on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction; the global planar uppermost surface (uppermost horizontal plane) co-planar with an uppermost surface of the upper electrode (214) on the MTJ stack (212), and the second dielectric layer (220/228) having a uniform thickness throughout an entirety of the second dielectric layer.
However,
Hong discloses in FIG. 10 (with references to FIGS. 7 and 8) a magnetic tunnel junction (MTJ) device (20), comprising: three (3) magnetic tunnel junction (MTJ) stacks (2 or more MRAM MTJ cells 24/25/26; ¶ [0049]-[0050]) disposed on a conductive pedestal (23; ¶ [0049]) disposed above a substrate (21; ¶ [0049]), wherein a portion (beyond length c; ¶ [0045]) of the conductive pedestal (23) is not covered by the three or more MTJ stacks (24/25/26), and wherein the portion (beyond length c) of the conductive pedestal (23) completely surrounds (FIGS. 8 and 10) each of the three or more MTJ stacks (24/25/26) with the conductive pedestal (23) extending laterally (left-right/up-down) beyond each of the three or more MTJ stacks (24/25/26) in both a length (beyond length c; ¶ [0045] and [0050]) and a width direction (beyond width b; ¶ [0044] and [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate and the three MTJ stacks of Hong with the structure of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction to produce devices with reduced switching currents (Hong; Abstract).

B.	Zhang 353 and Hong fails to disclose the global planar uppermost surface (uppermost horizontal plane) co-planar with an uppermost surface of the upper electrode (214) on the MTJ stack (212), and the second dielectric layer having a uniform thickness throughout an entirety of the second dielectric layer.

However,
Doyle discloses in FIG. 4 a magnetic tunnel junction (MTJ) device, comprising: a second dielectric layer (ILD 301; ¶ [0027]) laterally adjacent (next to) an MTJ stack (310; ¶ [0020]), the second dielectric (301) having a global planar uppermost surface (uppermost horizontal plane), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface (uppermost horizontal plane) of an upper electrode (404; ¶ [0035]) on the MTJ stack (319), and the second dielectric layer (310) having a uniform (constant) thickness (extension) throughout an entirety (vertically) of the second dielectric layer (310).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Zhang 353 and Hong by substituting the upper electrode and second dielectric of Doyle for the upper electrode and second dielectric of Zhang 353, such that the global planar uppermost surface (uppermost horizontal plane) co-planar with an uppermost surface of the upper electrode on the MTJ stack, and the second dielectric layer having a uniform thickness throughout an entirety of the second dielectric layer to form streamlined spin-transfer torque memory (STTM) devices with fewer dielectric and conductive materials and less contact resistance between the MTJ stack and the upper electrode.   

Re claim 2, Zhang 353 discloses the MTJ device of claim 1, wherein an uppermost (topmost) surface of the conductive pedestal (210) is co-planar (level) with the uppermost surface (207) of the dielectric layer (202).

Re claim 4, Zhang 353 discloses the MTJ device of claim 1, wherein the second dielectric layer (222/228) is disposed on the dielectric layer (202), and a portion of the second dielectric layer (222/228) is disposed on a portion (left/right edges) of the conductive pedestal (210).

Re claim 5, Zhang 353 and Hong and Doyle discloses the MTJ device of claim 1, wherein each of the upper electrodes (404 of Doyle) have, from a top-down perspective, substantially the same shape (rectangular with co-planar left and right sidewalls) as the corresponding MTJ stack.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Hong and Doyle as applied to claim 1 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 6, Zhang 353 and Hong and Doyle discloses the MTJ device of claim 1, wherein the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]).
But, Zhang 353 and Hong and Doyle fails to disclose wherein each of the three or more MTJ stacks comprises the fixed magnetic layer disposed above the conductive pedestal (210), the tunneling layer disposed on the fixed magnetic layer, and the free magnetic layer disposed on the tunneling layer.

However,
Manipatruni discloses the MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]) comprises a fixed magnetic layer (CoFeB; ¶ [0028] and [0031]) disposed above the conductive pedestal (202), a tunneling layer (MgO; ¶ [0028] and [0031]) disposed on the fixed magnetic layer (CoFeB), and a free magnetic layer (CoFeB; ¶ [0028] and [0031]) disposed on the tunneling layer (MgO).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Zhang 353 and Hong and Doyle by adding a fixed magnetic layer disposed above the conductive pedestal, the tunneling layer disposed on the fixed magnetic layer, and the free magnetic layer disposed on the tunneling layer, as disclosed by Manipatruni, to form magnetic spin devices with improved density and energy/bit consumption (Manipatruni; ¶ [0025])  

Re claim 7, Zhang 353 and Hong and Doyle discloses the MTJ device of claim 6.
But, fails to disclose wherein each of the three or more MTJ stacks (212) further comprising: a synthetic antiferromagnet (SAF) layer disposed directly between the fixed magnetic layer and the conductive pedestal.
However,
Manipatruni discloses the MTJ stack further comprises a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) disposed directly between the fixed magnetic layer (CoFeB) and the conductive pedestal (laminate 202/204) as part of the formation of the magnetic spin device discussed above for claim 6.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of Hong et al (US 2005/0260773 A1, hereafter Hong).
Re claim 9, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising:
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);
forming a conductive layer (as-deposited 210 in FIG. 2C; ¶ [0048]) on the recessed metal line (204) and over the uppermost surface (207) of the dielectric layer (207);
planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right ends) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack, the MTJ stack (212) having an upper electrode (214; ¶ [0049]) disposed thereon, the upper electrode (214) having a width (left-to-right extension) the same (co-planer left and right sidewalls) as a width (left-to-right extension) of the corresponding MTJ stack (212); and
forming a second dielectric layer (228 in FIG. 2J; ¶ [0051]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (228) having a global planar uppermost surface (flat uppermost horizontal plane), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface (topmost horizontal plane) of the upper electrode (214) on the MTJ stack (212).

Zhang 353 fails to disclose the dielectric layer formed above a substrate; and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction.

However,
Hong discloses in FIG. 10 (with references to FIGS. 7 and 8) a magnetic tunnel junction (MTJ) device (20), comprising: three (3) magnetic tunnel junction (MTJ) stacks (2 or more MRAM MTJ cells 24/25/26; ¶ [0049]-[0050]) disposed on a conductive pedestal (23; ¶ [0049]) disposed above a substrate (21; ¶ [0049]), wherein a portion (beyond length c; ¶ [0045]) of the conductive pedestal (23) is not covered by the three or more MTJ stacks (24/25/26), and wherein the portion (beyond length c) of the conductive pedestal (23) completely surrounds (FIGS. 8 and 10) each of the three or more MTJ stacks (24/25/26) with the conductive pedestal (23) extending laterally (left-right/up-down) beyond each of the three or more MTJ stacks (24/25/26) in both a length (beyond length c; ¶ [0045] and [0050]) and a width direction (beyond width b; ¶ [0044] and [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate and the three MTJ stacks of Hong with the method of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction to produce devices with reduced switching currents (Hong; Abstract).

Re claim 10, Zhang 353 discloses the method of claim 9, wherein planarizing (FIGS. 2C-2D) the conductive layer (210) comprises forming an uppermost (topmost) surface of the conductive pedestal co-planar (level) with the uppermost (topmost) surface (207) of the dielectric layer (202).

Re claim 12, Zhang 353 discloses the method of claim 9, wherein a portion (left/right edges) of the second dielectric layer (228) is formed on (above) a portion of the conductive pedestal (210; see claim 5 above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Hong as applied to claim 9 above, and further in view of NAKAJIMA et al (US 2010/0038617 A1-prior art of record, hereafter Nakajima).
Re claim 13, Zhang 353 and Hong discloses the method of claim 9, wherein forming the MTJ stack (24/25/26 of Hong) comprises forming a patterned  hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (23 as in FIG. 5; ¶ [0034]) as part of the formation of the memory device discussed for claim 9.
But, fails to disclose wherein forming the MTJ stack (212) comprises forming a patterned conductive hardmask on a stack of MTJ layers (212), and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (210), wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal.
However,
Nakajima discloses in FIG. 18 a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: all layers three or more MTJ stacks (MC 14; ¶ [0006] and [0188]-[0191]) deposited (¶ [0034]) then forming a patterned conductive hardmask (stopper layer 30; ¶ [0107]) on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (13 as in FIG. 18; ¶ [0108] and [0191]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method(s) of Zhang 353 and Hong to include the forming a patterned conductive hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal, wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal of Nakajima to provide anisotropic etching for formation of substantially vertical MTJ stacks (Nakajima; ¶ [0108]), where the conductive hardmask can be used external electrical connections.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Hong as applied to claim 9 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 14, Zhang 353 and Hong discloses the method of claim 9, wherein forming the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises forming a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]).
But, fails to disclose forming the fixed magnetic layer disposed above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer.

However,
Manipatruni discloses in FIG. 2A (with references to FIG. 1) a method comprising: forming a MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]), the MTJ stack comprises forming a fixed magnetic layer (CoFeB; ¶ [0028] and [0031]) above the conductive pedestal (202), forming a tunneling layer (MgO; ¶ [0028] and [0031]) on the fixed magnetic layer (CoFeB), and forming a free magnetic layer (CoFeB; ¶ [0028] and [0031]) on the tunneling layer (MgO).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the MTJ stack formation of Manipatruni, of forming the fixed magnetic layer above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer with the method of Zhang 353 and Hong to provide additional device components for an MRAM array implementing MTJ’s (Manipatruni; Abstract and ¶ [0031]).

Re claim 15, Zhang 353 and Hong discloses the method of claim 14.
But, fails to disclose wherein forming the three or more MTJ stacks (212) further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer.

However,
Manipatruni further discloses forming the MTJ stack further comprises forming a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) on the conductive pedestal (laminate 202/204), and forming the fixed magnetic layer (CoFeB) on the SAF layer (206) as would be part of the formation of the MRAM devices discussed for claim 14.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of Park et al (US 2006/0216929 A1-prior art of record, hereafter Park) and Hong et al (US 2005/0260773 A1, hereafter Hong).
Re claim 17, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: 
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);
forming a conductive layer (as-deposited 210 in FIG. 2C; ¶ [0048]) on the recessed metal line (204) to a height above the uppermost surface (207) of the dielectric layer (207);
planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right end) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack, the MTJ stack (212) having an upper electrode (214; ¶ [0049]) disposed thereon, the upper electrode (214) having a width (left-to-right extension) the same (co-planer left and right sidewalls) as a width (left-to-right extension) of the corresponding MTJ stack (2120; and
forming a second dielectric layer (228 in FIG. 2J; ¶ [0051]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (222) having a global planar uppermost surface (flat uppermost horizontal plane), the global planar uppermost surface (flat uppermost horizontal plane) co-planar (level) with an uppermost surface (topmost horizontal plane) of the upper electrode (214) on the MTJ stack (212).

A.	Zhang 353 fails to disclose the dielectric layer formed above a substrate; selectively forming the conductive layer (210); and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal, wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction.

However,
Park discloses in FIG. 2A-2I a method of fabricating a device connection, the method comprising: forming a dielectric layer (ILD 201 in FIG. 2A; ¶ [0015]) above a substrate (not shown silicon in FIG. 2A; ¶ [0015]); and selectively (¶ [0017]) forming a conductive layer (as-deposited cap layer 208 in FIG. 2A; ¶ [0017]) on a recessed metal line (204/206; ¶ [0017]) within the dielectric layer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate and the selective forming of the conductive layer of Park with the method of Zhang 353 to provide additional device components within the substrate and a cap layer for preventing out-diffusion from underlying interconnect lines (Park; ¶ [0014] and [0017]) to implement devices comprising the MTJ’s of Zhang 353.

B.	Zhang 353 and Park fails to disclose forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction.

However,
Hong discloses in FIG. 10 (with references to FIGS. 7 and 8) a magnetic tunnel junction (MTJ) device (20), comprising: three (3) magnetic tunnel junction (MTJ) stacks (2 or more MRAM MTJ cells 24/25/26; ¶ [0049]-[0050]) disposed on a conductive pedestal (23; ¶ [0049]) disposed above a substrate (21; ¶ [0049]), wherein a portion (beyond length c; ¶ [0045]) of the conductive pedestal (23) is not covered by the three or more MTJ stacks (24/25/26), and wherein the portion (beyond length c) of the conductive pedestal (23) completely surrounds (FIGS. 8 and 10) each of the three or more MTJ stacks (24/25/26) with the conductive pedestal (23) extending laterally (left-right/up-down) beyond each of the three or more MTJ stacks (24/25/26) in both a length (beyond length c; ¶ [0045] and [0050]) and a width direction (beyond width b; ¶ [0044] and [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate and the three MTJ stacks of Hong with the method of Zhang 353 and Park such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks with the conductive pedestal extending laterally beyond each of the three or more MTJ stacks in both a length and a width direction to produce devices with reduced switching currents (Hong; Abstract).

Re claim 18, Zhang 353 discloses the method of claim 17, wherein planarizing the conductive layer comprises forming an uppermost surface of the conductive pedestal co-planar with the uppermost surface of the dielectric layer (see claim 10 above).

Re claim 20, Zhang 353 discloses the method of claim 17, wherein a portion (left/right edges) of the second dielectric layer (222) is formed on a portion of the conductive pedestal (210; see claim 17 above).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Park and Hong as applied to claim 17 above, and further in view of NAKAJIMA et al (US 2010/0038617 A1-prior art of record, hereafter Nakajima).
Re claim 21, Zhang 353 and Park and Hong discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask (etch stopper 30 in FIG. 17) on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal.
However, Nakajima renders these limitations obvious (see claim 13 above).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Park and Hong as applied to claim 17 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 22, Zhang 353 and Park and Hong discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a fixed magnetic layer above the conductive pedestal.
But, fails to disclose forming a tunneling layer on the fixed magnetic layer, and forming a free magnetic layer on the tunneling layer.
However, Manipatruni discloses forming a tunneling layer on the fixed magnetic layer, and forming a free magnetic layer on the tunneling layer (see claim 14 above).

Re claim 23, Zhang 353 and Park and Hong discloses the method of claim 22.
But, fail to disclose wherein forming the three or more MTJ stacks further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer.
However, Manipatruni discloses the three or more MTJ stacks further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer (see claim 15 above).

Response to Arguments
Applicant’s arguments with respect to claim 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/          Examiner, Art Unit 2892